35 U.S. 306
10 Pet. 306
9 L.Ed. 435
THE UNITED STATES, APPELLANTSv.BERNARDO SEGUI, APPELLEE.
January Term, 1836

APPEAL from the superior court for East Florida.
This case was presented to the court, by Mr Butler, attorney-general, for the United States; and by Mr White, for the appellee.
Mr Justice BALDWIN delivered the opinion of the Court.


1
This is an appeal from the decree of the judge of the superior court for the eastern district of Florida, confirming the claim of the appellee to sixteen thousand acres of land; pursuant to the acts of congress for the adjustment of land claims in Florida.


2
In the court below, the petition was in the form prescribed by law, presenting a proper case for the jurisdiction of the court.


3
The claim of the petitioner was founded on his application to the governor of East Florida, for a grant of sixteen thousand acres of land, in consideration of his services to the Spanish government; and for erecting machinery for the purpose of sawing timber. The grant was made by the governor, in absolute property, with a promise of a title in form. The date of the grant was the 6th of December 1814.


4
It has been suggested by the attorney-general, that though there was no express condition in the grant, one was implied from the consideration being in part the erection of a saw-mill. But we cannot attach any condition to a grant of absolute property in the whole quantity. It was exclusively for the governor to judge of the conditions to be imposed on his grant: he appears to have considered the services of the appellee a sufficient consideration, and made the grant absolute.


5
The land was surveyed in one tract, at the place called for in the grant, on the 2d of September 1818. On an inspection of the whole record, we are of opinion that the title of the petitioner to the land surveyed, is valid; and therefore affirm the decree of the court below.


6
This cause came on to be heard on the transcript of the record from the superior court for the district of East Florida, and was argued by counsel; on consideration whereof, it is ordered, adjudged and decreed by this court, that the decree of the said superior court for the district of East Florida in this cause be, and the same is hereby affirmed.